EichakdsoN, Judge:
The protests listed in the schedule of protests, hereto attached and made a part hereof, having come on to be heard before the third division of this court on the 19th day of February, 1968, in the City, County and State of New York, and defendant having moved to dismiss said protests upon the ground that said protests were filed more than sixty days after liquidation of the entries covered thereby,
IT IS HEREBY ORDERED, ADJUDGED, and DECREED that said motion to dismiss is granted and that said protests be, and the same hereby are, dismissed for untimeliness.